STATE OF WEST VIRGINIA

                               SUPREME COURT OF APPEALS


State of West Virginia,
Plaintiff Below, Respondent                                                             FILED
                                                                                       March 12, 2013
vs) No. 12-0641 (Preston County 12-JD-15)                                          RORY L. PERRY II, CLERK
                                                                                 SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
Colton B., Defendant Below, Petitioner

                                 MEMORANDUM DECISION

        Petitioner’s appeal, by counsel Chaelyn W. Casteel, arises from the Circuit Court of
Preston County, wherein the circuit court transferred his criminal proceeding from juvenile
jurisdiction to adult jurisdiction by order entered on May 12, 2012.1 The State, by counsel Mel
Snyder, has filed its response.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        On April 6, 2012, the State filed a “Motion to Detain or Require Bond” and a “Juvenile
Delinquency Petition” alleging that petitioner committed the felony offense of first degree
robbery. A detention hearing was held and the circuit court ordered petitioner be held in a juvenile
detention center pending further proceedings. On April 19, 2012, the State filed a motion to
transfer the matter to adult criminal jurisdiction. Following a hearing on the motion, the circuit
court ordered the matter transferred to adult criminal jurisdiction. It is from this order that
petitioner appeals.

         On appeal, petitioner alleges that the circuit court erred in finding that his statements to
the police were freely and voluntarily made and therefore admissible to prove the allegations of
the petition against him. In support, petitioner argues that he should have been advised, beyond
the Miranda warnings he did receive, that his statements could result in a mandatory transfer to
adult jurisdiction upon motion by the State. Further, petitioner argues that he should have been
advised that the punishment upon conviction for first degree robbery could amount to a term of
incarceration for life. Petitioner argues that these failures amount to a violation of his Eighth
Amendment right against cruel and unusual punishment. Lastly, petitioner argues that his
statements were illegally obtained and the later use of the statements against him was prohibited
as fruit of the poisonous tree.

       1
         In keeping with the Court’s policy of protecting the identity of minors, petitioner will be
referred to by his last initial throughout this memorandum decision.
                                                      1
­
        In response, the State argues that the circuit court did not err in its findings as to
petitioner’s statements. According to the State, petitioner’s argument as to an Eighth Amendment
violation is unsupported by the law because no sentence or sanction has yet been imposed. As
such, the State argues that no actual controversy exists in relation to cruel and unusual
punishment and the matter is simply not ripe for consideration. Further, the State argues that the
statements in question were freely and voluntarily made because petitioner was properly
Mirandized, he signed a waiver of his rights, and there was no evidence that he was coerced to
waive those rights.

       We have held that “‘[w]here the issue on an appeal from the circuit court is clearly a
question of law or involving an interpretation of a statute, we apply a de novo standard of review.’
Syllabus Point 1, Chrystal R.M. v. Charlie A.L., 194 W.Va. 138, 459 S.E.2d 415 (1995).” State v.
Larry T., 226 W.Va. 74, 77, 697 S.E.2d 110, 113 (2010). Further, we have held that

       “[w]here the findings of fact and conclusions of law justifying an order
       transferring a juvenile proceeding to the criminal jurisdiction of the circuit court
       are clearly wrong or against the plain preponderance of the evidence, such findings
       of fact and conclusions of law must be reversed. W. Va.Code, 49–5–10(a) [1977]
       [now 2001].” Syllabus Point 1, State v. Bannister, 162 W.Va. 447, 250 S.E.2d 53
       (1978).

Id. Upon our review, the Court finds no error in the circuit court’s order transferring the matter to
adult criminal jurisdiction. Further, we decline to address petitioner’s assignments of error on
appeal because the circuit court was presented with sufficient evidence to order the transfer,
absent the statements in question. Specifically, it is undisputed that petitioner was seventeen years
old at the time of the crime. At the transfer hearing, the victim testified and specifically identified
petitioner as the individual with the firearm during the commission of the crime. As such, the
circuit court was required to order transfer of this matter to adult criminal jurisdiction in
accordance with West Virginia Code § 49-5-10(d)(1).

        For the foregoing reasons, the circuit court’s order transferring the matter to adult criminal
jurisdiction is hereby affirmed.

                                                                                            Affirmed.

ISSUED: March 12, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II


                                                      2
­